920 F.2d 933
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Daniel HRYNCZYN, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 90-3277.
United States Court of Appeals, Sixth Circuit.
Dec. 13, 1990.

1
Before RYAN and ALAN E. NORRIS, Circuit Judges, and ALLEN, Senior District Judge.*

ORDER

2
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Daniel Hrynczyn appeals the district court's order dismissing his 28 U.S.C. Sec. 2255 motion to vacate sentence.  Hrynczyn pled guilty to bank robbery in violation of 18 U.S.C. Sec. 2113(a), and received a 78 month sentence and three years supervised release, plus a $50 special assessment fee.


4
Hrynczyn sought to have his sentence set aside because of alleged errors in his presentence report.  He claimed that his criminal history category was erroneously calculated as it included prior convictions in which he had not been represented by counsel and he had not knowingly waived his right of representation.


5
The district court dismissed the petition as any error in his presentence report was not relevant to the legality of his sentence and for failing to exhaust federal appellate review prior to filing a habeas petition in the district court.   See Feldman v. Henman, 815 F.2d 1318, 1321 (9th Cir.1987).


6
Hrynczyn raises the same argument on appeal.


7
We have examined the issue presented and find it to be without merit for the reasons stated by the district court.  Accordingly, for the reasons set forth in the district court's order filed March 13, 1990, the district court's order is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Charles M. Allen, Senior U.S. District Judge for the Western District of Kentucky, sitting by designation